Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/28/2020. It is noted, however, that applicant has not filed a certified copy of the DE10/20201115245 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “coating” in claim 1 is used by the claim to mean “cover,” “sheet” or “film,” while the accepted meaning is “a layer directly adhered to the layer on which it is 
Claim 1 recites the invention being define is an “impulse welding bar,” but yet implies the “detachable non-stick coating” is part of this invention yet also separate from the impulse welding bar since it is described as being on the lateral flanks thereof.  The same is true for the retaining elements, which also appear to be recited separate from the impulse welding bar.  Thus, it is unclear if elements apparently separate from the impulse welding bar are part of the claimed impulse welding bar, and if not, what “impulse welding bar” represents.  Examiner has assumed the claimed system includes the “detachable non-stick coating,” and the retaining elements, wherein the “impulse welding bar” is interpreted to be a heating element capable of receiving pulsed current for impulse heating along with some sort of bar-like body portion supporting the heating portion.  Applicant must re-write the claim to more clearly specify the individual elements since an “impulse welding bar” cannot possibly be only a portion of itself.
Claim 8 recites “the edges of the non-stick coating (20) which spans the impulse welding bar (10).”  No such edges are previously described.  Examiner assumes “the” should not have been placed before “edges.”
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fener (US 2,904,100).
It is noted “act is a form fitting manner” has little limiting value and any parts designed for the system in which they are used, which is essentially standard, are considered to meet this limitation.
Regarding Claims 1, 3, 9, and 10, Fener teaches an impulse welding bar (See col. 1, lines 28-54, col. 3, lines 8-18, and Figs. 1-2, showing a bar-like body portion [10] and a heater element [15] capable of pulse heating) with a detachable non-stick PTFE coated fabric [16] (See col. 2, lines 46-59) over the heating element [15] and attached to the lateral flanks of the body portion [10] of the bar by retaining elements [18],[19] including a first part [19] arranged in a recess in the flank of the bar body [10] and a second part [18] arranged on the coated fabric [16] (See Fig. 3 and col. 3, lines 22-29, wherein screw [19] and clamping plate [18] are a first and second retaining part as claimed that enable removal of the PTFE coated fabric [16]). 
Regarding Claim 11, the heating element [15] is a band-like material engagable in impulse heating and thus is an impulse heating band, and it is on a heat resistant material [14] on the body of the bar [10] (See col. 3, lines 8-18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fener in view of Zurewich et al. (US 2016/0272355).
Regarding Claims 3, 6, and 7, Fener teaches the method of Claim 1 as described above.  Fener teaches threaded fasteners, not grip seal strips.  However, Zurewich et al. teaches PTFE/Teflon fabrics such as discussed in Fener may be attached to the flanks of the sealing bar by easy removal methods such as where a strip [118] is sealed in a groove [114] and griped via shoulder [116] within the groove so as to secure the Teflon fabric on the flanks (See Fig. 17 and page 3, paragraphs [0045]-[0046]).  It would have been obvious to a person having ordinary skill in the art at the time of invention the Teflon fabric securing system of Zurewich et al. could have been utilized in any sealing bar systems requiring such a fabric, including in Fener, so as to provide easily replaceable covers.  Such a grip shoulder [116] which seals a strip [118] therein is considered a grip seal strip wherein the shoulders are within the recess/groove [114], and thus are a first part of the grip seal strip therein.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fener in view of Roush et al. (US 8,657,363) and Chou et al. (US 6,064,038).
Regarding Claims 4 and 5, Fener teaches the method of Claim 11, as described above.  Fener further teaches a fastener such as a bolt [19] that acts as a temporary attachment on the flank.  Further, it is known in securing non-stick covers onto welding bars isn’t limited to bolts, and various fastening techniques can be used, including attaching fasteners to the cover itself such that it can snap or hook into the base as an alternative to a threaded bolt or gluing directly (See, for example, Chou et al., col. 4, line 44 to col. 5, line 4, wherein hooks or snapping fasteners may be used to easily locate a non-stick cover over a welding bar, including by attaching fastening elements directly to the cover). It is also generally known that there a numerous alternative fasteners to threaded bolts, and hook and loop, snap fasteners, and zippers are all well-known alternative (See, for example, Roush et al., page 6, lines 52-56).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention that the methods for securing the cover to the flanks of the bar are not limited and that known fastening methods used as alternative to bolts such as hook and loop, snap, i.e. spring snap, and zippers could have predictably served as functional alternatives. 

Claim(s) 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fener, Roush et al. and Chou et al. as applied above, and further in view of Landa et al. (US 2017/0113455).
Regarding Claims 2, 6 and 8, Fener, Roush et al. and Chou et al. provide motivation to utilize various fasteners such as hook and loop fasteners or zippers, and indicates fasteners could be adhesively secured to cover to be fastened in a welding bar.  The references teach zippers but not grip seals.  However, zippers as discussed with fasteners are typically zip fasteners, i.e. Ziploc-type fasteners, that are grip seals, and these and other attachment are typically secured on each area to be fastened by adhesive/glue (See, for example, Landa et al., page 9, paragraph [0114], teaching hoop and loop tape indicating securing the fasteners via adhesive and teaching equivalent attachment as zip fasteners, i.e. grip seal strips).  Thus, when using zip fasteners or hook and loop fasteners to provide a releasable attachment as described above, it would have been obvious to a person having ordinary skill in the art at the time of invention to adhere, via glue/adhesive, each fasteners on each surface to be attached, i.e. the flank and the non-stick cover.  Doing so would have predictably been the most practical attachment method since forming such attachments integrals would have been significantly more difficult.  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fener in view of Natter (US 4,010,063) and (US 3,982,991).
Regarding Claims 12 and 13, Fener teaches the method of Claim 11, as described above.  Fener fails to teach the heat resistant support is made of silicone rubber and resides in a retaining groove in the bar body.  However, it is known for heat resistant layers such as are positioned under the heating band to be made of silicone rubber so as to provide a resilient cushion as well as heat resistance (See, for example, Natter, col. 4, lines 50-57 and Fig. 5, wherein heating band [58] resides on a silicone rubber layer that provides a cushioning effect as well as heat resistance).  Such resilient heat resistant cushions are also well-known to be embedded within grooves in order to create more stability for the cushion during pressing (See, for example, Hamm et al., col. 2, lines 9-18 and Fig. 1, wherein a silicone rubber resilient pad is embedded in a bar body in a welding device).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an embedded silicone rubber pad as the heat resistant material in Fener because doing so would have predictably enabled the use of a stabilized cushion during welding, such as is known and useful for similar processes.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Although both recesses and glue are obvious, the recesses are generally part of the retention material and the glue generally would attach the retention material.  Thus, it would appear, when using a recess, the retention element will generally be integral and thus there would be no apparent motivation to secure a retention element via glue into a recess to secure a cover, at least when making it detachable.  This is because taking the effort to implement a recess into the bar would generally indicate added attachments to secure the cover, such as glue, could be avoided, especially when desiring detachability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/           Primary Examiner, Art Unit 1746